It is admitted by both appellants and appellees that the appeal bond in this case was not filed within the time prescribed by article 2084, Vernon's Sayles' Revised Civil Statutes 1914. Appellees have filed a motion to dismiss the appeal for that reason; and the appellants virtually admit in their reply that such motion is good. The courts have repeatedly held in such case the appeal must be dismissed. See Harvey v. Cummings et al., 62 Tex. 186; Fryer v. Headlee et al. (Tex.Civ.App.)218 S.W. 654. Motion to dismiss appeal is granted.
In their reply appellants ask permission, in case the appeal is dismissed, to withdraw the statement of facts. Under rule 62 of the Court of Civil Appeals (142 S.W. xvi) an appellant is entitled to such permission, unless the record contains original papers belonging to the adverse party. No such papers appear in this case, and the leave requested is therefore granted to appellants by the court.
Motion granted.